Citation Nr: 0604802	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran retired from active service in October 1982, 
having served 20 years.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision that denied entitlement to 
specially adapted housing assistance or a special home 
adaptation grant.  In August 2002, the appellant filed a 
notice of disagreement.  In April 2003, the RO issued a 
statement of the case, and later that same month, the 
appellant timely filed a substantive appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The appellant, acting on behalf of the veteran, is claiming 
entitlement to specially adapted housing or special home 
adaptation grant. See 38 C.F.R. § 301(b).  Applicable 
regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 U.S.C.A. § 2101(b)(1); 38 C.F.R. § 
3.809a.

In this case, service connection is in effect for post-
traumatic stress disorder, rated 100 percent disabling; 
chronic low back pain, rated 40 percent disabling; residuals 
of shell fragment wound, right ankle, rated 20 percent 
disabling; diabetes mellitus, rated 20 percent disabling; 
status post amputation of the right 4th and 5th toes, 
associated with diabetes mellitus, rated 20 percent 
disabling; chronic obstructive pulmonary disease, rated 10 
percent disabling; diabetic retinopathy, rated 10 percent 
disabling; and residuals of fracture to the 3rd, 4th and 5th 
ribs on the left, bilateral hearing loss, hypertension, scar 
on the back of the head, and residuals of shell fragment 
wound to the right hip, each of which is rated as 
noncompensably disabling (0 percent) 

The Board notes that service connection for amputation of the 
right 4th and 5th toes was granted during the course of this 
appeal.  The medical evidence of record following this 
procedure fails to provide sufficient detail from which to 
properly adjudicate the veteran's claim herein.  
Specifically, the record reflects that the veteran underwent 
surgery for amputation of the right 4th and 5th toes in May 
2005.  Following his surgery, the veteran was issued a manual 
wheelchair and a standard walker.  Subsequent treatment 
records, which do reflect some post surgical complications, 
end in June 2005 and are unclear as to the veteran's ongoing 
ability to ambulate.  As it does appear that the veteran is 
receiving ongoing VA treatment, the RO should attempt to 
obtain any available medical treatment records.  In addition, 
the veteran should be scheduled for the appropriate VA 
examinations in the event the records obtained are not 
sufficient to judge whether the criteria for the benefit 
sought are met.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for his service-connected 
disorders since January 2005.  The RO 
should then obtain copies of the 
identified medical records.  Regardless 
of the veteran's response,
the RO should attempt to obtain all 
available treatment records, since June 
2005, from the VA medical center in 
Nashville, Tennessee.  

2.  Following receipt of the additional 
evidence sought in the previous 
paragraph, and in the event it cannot be 
determined from the evidence of record 
whether the veteran meets the criteria 
for the benefits sought, he should be 
examined for VA purposes to ascertain 
whether service connected disability has 
produced (1) the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity; (3) the loss or loss of use of 
one lower extremity, together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair; and/or (4) the 
anatomical loss or loss of use of both 
hands.  

3.  Thereafter, if the claim remains 
denied, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

